Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. The claim similarities of the instant application and patent application 11200090 are provided in the table below.

INSTANT APPLICATION
U.S. PATENT APPLICATION 11200090
1. A method, comprising:

identifying, by a processing device, a workload type associated with the application, wherein the workload type reflects a classification of the application based on a type of data being consumed by the application;

identifying a memory device that stores transformed memory pages that are transformed by a transformation function associated with the workload type;

allocating a memory block on the identified memory device; and

swapping the memory page with the allocated memory block.

2. The method of claim 1, wherein the memory device is provided by one of: a file or a raw storage device.

3. The method of claim 1, wherein the memory device is provided by one of: a compressed storage device, an encrypted storage device, or a huge page device.

4. The method of claim 1, further comprising: identifying an uncompressed memory device responsive to determining that the workload is associated with at least one of: video stream data or audio stream data.

5. The method of claim 1, further comprising:
identifying a compressed memory device responsive to determining that the workload is associated with uncompressed data.

6. The method of claim 1, further comprising:
identifying an encrypted memory device responsive to determining that the workload is associated with security-sensitive data.

7. The method of claim 1, further comprising:
identifying a huge page memory device responsive to determining that the workload is associated with huge page memory pages.

8. The method of claim 1, wherein identifying the memory device further comprises: identifying, in a memory data structure, a record mapping the workload type to a type identifier of the memory device.

9. A computer system comprising:
a memory; and a processor, coupled to the memory, to: identify a workload type associated with the application, wherein the workload type reflects a classification of the application based on a type of data being consumed by the application; identify a memory device that stores transformed memory pages that are transformed by a transformation function associated with the workload type; allocate a memory block on the identified memory device; and swap the memory page with the allocated memory block.

10. The system of claim 9, wherein the memory device is provided by one of: a compressed storage device, an encrypted storage device, or a huge page device.

11. The system of claim 9, wherein the processor is further to: identify an uncompressed memory device responsive to determining that the workload is associated with at least one of: video stream data or audio stream data.

12. The system of claim 9, wherein the processor is further to: identify a compressed memory device responsive to determining that the workload is associated with uncompressed data.

13. The system of claim 9, wherein the processor is further to: identify an encrypted memory device responsive to determining that the workload is associated with security-sensitive data.

14. The system of claim 9, wherein identifying the memory device type further comprises:
identifying, in a memory data structure, a record mapping the workload type to a type identifier of the memory device.

15. A computer-readable non-transitory storage medium comprising executable instructions that, when executed by a computer system, cause the computer system to perform operations comprising: identify a workload type associated with the application, wherein the workload type reflects a classification of the application based on a type of data being consumed by the application; identify a memory device that stores transformed memory pages that are transformed by a transformation function associated with the workload type; 
allocate a memory block on the identified memory device; and swap the memory page with the allocated memory block.

16. The computer-readable non-transitory storage medium of claim 15, wherein the memory device is provided by one of: a file or a raw storage device.

17. The computer-readable non-transitory storage medium of claim 15, further comprising executable instructions to cause the processing device to: identify an uncompressed memory device responsive to determining that the workload is associated with at least one of: video stream data or audio stream data.

18. The computer-readable non-transitory storage medium of claim 15, further comprising executable instructions to cause the processing device to: identifying a compressed memory device responsive to determining that the workload is associated with uncompressed data.

19. The computer-readable non-transitory storage medium of claim 15, further comprising executable instructions to cause the processing device to: identify an encrypted memory device responsive to determining that the workload is associated with security-sensitive data.

20. The computer-readable non-transitory storage medium of claim 15, further comprising executable instructions to cause the processing device to: identifying, in a memory data structure, a record mapping the workload type to a type identifier of the memory device.
1 (claim 1, 9, 15 of instant application). A method, comprising: identifying, by a processing device, in view of a runtime value of a parameter of an application being executed by a computer system, 

a workload type associated with the application, wherein the workload type reflects a classification of the application based on a type of data being consumed by the application; 

identifying a memory device that stores transformed memory pages that are transformed by a transformation function associated with the workload type; 

evaluating a memory pressure metric associated with the application; responsive to determining that the memory pressure metric exceeds a threshold value, 

allocating a memory block on the identified memory device; and responsive to detecting a page fault triggered by an attempt to access a memory page by the application, 

swapping the memory page with the allocated memory block.

2 (claim 2, 16 of instant application). The method of claim 1, wherein the memory device is provided by one of: a file or a raw storage device.

3 (claim 3, 10 of instant application). The method of claim 1, wherein the memory device is provided by one of: a compressed storage device, an encrypted storage device, or a huge page device.

4 (claim 4, 11, 17 of instant application). The method of claim 1, further comprising: identifying an uncompressed memory device responsive to determining that the workload is associated with at least one of: video stream data or audio stream data.

5 (claim 5, 12, 18 of instant application). The method of claim 1, further comprising: identifying a compressed memory device responsive to determining that the workload is associated with uncompressed data.

6 (claim 6, 13, 19 of instant application). The method of claim 1, further comprising: identifying an encrypted memory device responsive to determining that the workload is associated with security-sensitive data.

7 (claim 7 of instant application). The method of claim 1, further comprising: identifying a huge page memory device responsive to determining that the workload is associated with huge page memory pages.

8 (claim 8, 14, 20 of instant application). The method of claim 1, wherein identifying the memory device type comprises identifying, in a memory data structure, a record mapping the workload type identifier to a type identifier of the memory device.





Claims 1, 9, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11200090. Although the claims at issue are not identical, they are not patentably distinct from each other because as shown in the table above, claim 1 of patent 11200090  contains every element of claim 1, 9, 15 of the present application and as such anticipates the claims. Therefore, because the instant application is a broader version of the parent application, the claims are interpreted as equivalent and therefore are anticipated.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu (Pub. No. US 2014/0325121) in view of Kawakami (Pub. No. US 2015/0378604) in further view of Bak (Pub. No US 2014/0372715).
Claim 1, 9, 15, Akutsu teaches “a method, comprising: identifying, by a processing device, a workload type ([0045] The frequency distribution 207 expresses the distribution of the number of IO on each page. The graph 209 shows the IO number for each page on the vertical axis when all pages are arrayed in the order of high number of IO starting from the left. The tier allocation threshold value 208 (=T) is a threshold value that determines what number of IO on a page to allocate to what tier. On pages with a high number of IO, the pages for example belonging to the range 210A from the intersection of tier allocation threshold value 208A and frequency distribution in the graph 209 to the page with the highest capacity, is allocated to level 115 of Tier 1 (SSD in this embodiment). Also, the pages belonging to range 210B from the intersection of the tier allocation threshold value 208A and frequency distribution in the graph 209, to the tier allocation threshold value 208B and frequency distribution in the graph 209 are allocated to the level 116 of Tier 2 (SAS in this embodiment). The pages with the minimum number of IO from the intersection of tier allocated threshold value 208A and frequency distribution in the graph 209 are allocated to level 117 of the Tier 3 (external storage unit in this embodiment). Allocations can in this way be made from the upper level in the order of high number of IO.) allocating a memory block on the identified memory device; and swapping the memory page with the allocated memory block ([0044] More specifically, to execute the above described promotion, the storage system 104 copies the data on page 204C onto the non-used page 204B, changes the link (205C) between page 202C of virtual volume 201A and page 204C of pool volume 203B, to the link (205B) between page 202C of virtual volume 201A and page 204B of pool volume 203A (S1604 in FIG. 16). The same structure is also capable of relocating the data by demotion.)”.
However, Akutsu may not explicitly teach the IOs are issued via an application and “wherein the workload type reflects a classification of the application based on a type of data being consumed by the application”.
Kawakami teaches as evidence IOs are issued by applications  and workloads are “associated with the application, wherein the workload type reflects a classification of the application based on a type of data being consumed by the application ([Fig. 7, 8] [0120] In the illustrated example, the profile template with an ID of 1 is a profile template for an application " DB1" (DB is the abbreviation of a database) (i.e. database type application). The application " DB1" mainly performs random read. The application " DB1" requires a storage capacity of 10 TB, a high performance (i.e. high performance workload as taught by Akutsu/workload type), the highest priority "1", and a high reliability "High". In the embodiment, the performance (typically, I/O performance) for the performance request is divided into three grades, namely high, middle, and low. A predetermined I/O performance may be correlated with each grade. The unit of the performance and the performance (value) correlated with high, middle, and low grades may be different among the types of the applications.  [0140] In the illustrated example, the profile with an ID of 1 corresponds to the DBMS " DB1". The DBMS " DB1" requires eight CPU cores, a bandwidth of 10 GB/s, and a storage capacity of 10 TB. The virtual CTL "Storage1" and the virtual server "Server1" are assigned to the DBMS " DB1". [0115] an I/O characteristic 703 indicating the main I/O characteristic (I/O pattern) of the application corresponding to the profile template [0229] The term "read intensive application" indicates an application corresponding to a profile including the read intensive I/O characteristic 803. Examiner notes a high performance requirement (i.e. “workload type”) with intensive read operations (i.e. “type of data being consumed”) is of a database type of  application (i.e. “classification of the application”)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Kawakami with the teachings of Akutsu in order to provide a system that teaches high IOs of Akutsu originate from database applications. The motivation for applying Kawakami teaching with Akutsu teaching is to provide a system that allows for processing of workloads utilizing different memory speeds. Together Akutsu and Kawakami teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Kawakami with the teachings of Akutsu by known methods and gained expected results. 
However, the combination may not explicitly teach “identifying a memory device that stores transformed memory pages that are transformed by a transformation function associated with the workload type”.
Bak teaches “identifying a memory device that stores transformed memory pages that are transformed by a transformation function associated with the workload type ([0030] Thus, for example, a particular set of pages that are compressed can be a set of standby or re-assignable pages corresponding to at least similar priority levels. That particular set of pages is compressed into an additional set of pages corresponding to at least similar priority levels. After that particular set of pages is compressed, the additional set of pages are also classified as standby or re-assignable pages. Thus, compressed storage manager 104 compresses that particular set of pages into a different set of pages of the same type (e.g., standby or re-assignable) (i.e. workload type) and corresponding to at least similar priority levels. However, as the compressed storage manager 104 compresses that particular set of pages, the quantity of pages in that particular set of pages is typically greater than the quantity of pages in the compressed set of pages.).”
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Bak with the teachings of Akutsu, Kawakami, in order to provide a system that teaches transforming pages. The motivation for applying Bak teaching with Akutsu, Kawakami, teaching is to provide page optimization. Akutsu, Kawakami, Bak are analogous art directed towards processing workloads. Together Akutsu, Kawakami, Bak teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Bak with the teachings of Akutsu, Kawakami by known methods and gained expected results. 
Claims 2, 3, 5, 8, 10, 12, 14, 16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu in view of Kawakami in view of Bak in further view of Haustein (Pub. No. US 2012/0179846).
Claim 2, 16 the combination may not explicitly teach the limitation.
Haustein teaches “the method of claim 1, wherein the memory device is provided by one of: a file or a raw storage device([0024] “Storage device--The term storage device may denote a device allowing long term storage of data in contrast to a main memory of a computer. In particular, magnetic disk may be used as storage devices. However, beside magnetic disks also solid state disks or other types of long term storage media may be used, e.g., compact disks (CD), Blu-Ray-Disks, DVD, magnetic tapes, holographic storage systems or file servers. In the context of this application, the exemplary term disk may also include other storage devices like tapes, CDs, DVDs, tapes, etc., where appropriate”.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Haustein with the teachings of Akutsu, Kawakami, and Bak in order to provide a system that teaches workloads may be from a VM. The motivation for applying Haustein teaching with Akutsu, Kawakami, and Bak teaching is to provide evidence of workload origination. Akutsu, Kawakami, Bak, and Haustein are analogous art directed towards processing workloads. Together Akutsu, Kawakami, Bak, and Haustein teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Haustein with the teachings of Akutsu, Kawakami, and Bak by known methods and gained expected results. 
Claim 3, 10 the combination may not explicitly teach the limitation.
Haustein teaches “the method of claim 1, wherein the memory device is provided by one of: a compressed storage device ([0024] “Storage device--The term storage device may denote a device allowing long term storage of data in contrast to a main memory of a computer. In particular, magnetic disk may be used as storage devices. However, beside magnetic disks also solid state disks or other types of long term storage media may be used, e.g., compact disks (CD), Blu-Ray-Disks, DVD, magnetic tapes, holographic storage systems or file servers. In the context of this application, the exemplary term disk may also include other storage devices like tapes, CDs, DVDs, tapes, etc., where appropriate”), an encrypted storage device, or a huge page device”.
Rational to claim 2 is applied here.
Claim 5, 12, 18 the combination may not explicitly teach the limitation.
 Haustein teaches “the method of claim 1, further comprising: identifying a compressed memory device ([0024] Storage device--The term storage device may denote a device allowing long term storage of data in contrast to a main memory of a computer. In particular, magnetic disk may be used as storage devices. However, beside magnetic disks also solid state disks or other types of long term storage media may be used, e.g., compact disks (CD), Blu-Ray-Disks, DVD, magnetic tapes, holographic storage systems or file servers. In the context of this application, the exemplary term disk may also include other storage devices like tapes, CDs, DVDs, tapes, etc., where appropriate”. Examiner notes long term storage media is interpreted as a compressed memory device.)  responsive to determining that the workload is associated with uncompressed data ((0034] “Random I/O--The term random I/O may be characterized by commands addressing non-continuous but random block addresses on a storage devices, e.g, a disk. It may be noted that a given application may also generate both types of workload such as a backup application, which usually may use a data base generating a random workload and storage pools generating a sequential workload”.)”.
Rational to claim 4 is applied here.
Claim 8, 14, 20 the combination may not explicitly teach the limitation.
Haustein teaches “the method of claim 1, wherein identifying the memory device further comprises: identifying, in a memory data structure, a record mapping the workload type to a type identifier of the memory device ([0025] “Port--The term port may denote a connection on a network adapter of … a storage device connectable to a network.” [0040] “In again another embodiment of the method, the storage device may be comprised in a storage system having a plurality of storage devices...” [0041] “One embodiment of the method may comprise the feature that the port workload controller may maintain an index of a plurality of server network controllers. In particular, the port workload controller may maintain a list of all available server network adapters and potentially also of all ports of the various server network adapters as well as their individual workload type.”).
Rational to claim 4 is applied here.
Claims 4, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu in view of Kawakami in view of Bak in further view of Balasubramaniam (Pub No. US 2014/0033212).
Claim 4, 11, 17 the combination may not explicitly teach the limitation.
Balasubramaniam teaches “the method of claim 1, further comprising: identifying an uncompressed memory device responsive to determining that the workload is associated with at least one of: video stream data or audio stream data ([0020] “Examples of workloads are any type of processing tasks, such as processing transactions in an enterprise application or transaction processing application, performing database queries (e.g., structured query language ("SQL") queries in a database management system), rendering scenes in a video production application,”)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Balasubramaniam with the teachings Akutsu, Kawakami, and Bak in order to provide evidence that video stream data is associated with a video application. Together Akutsu, Kawakami, Bak and Balasubramaniam teach every limitation of the claimed invention. Since the teachings were known at the filing time of invention, one of ordinary skill could have applied the teachings of Balasubramaniam as evidence with the teachings of Akutsu, Kawakami, and Bak by known methods and gained expected results. 
Claims 6, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu in view of Kawakami in view of Bak in further view of Kaabouch (Pub. No. US 2010/0064144).
Claim 6, 13, 19 the combination may not explicitly teach the limitation.
Kaabouch teaches “the method of claim 1, further comprising: identifying an encrypted memory device responsive to determining that the workload is associated with security-sensitive data ([0003] “An example device that is used to store information electronically is a Smart card. Smart cards can store information in memory that is embedded in the card. The memory can be used to store sensitive data, such as financial information, medical records, identification information, as well as other sensitive data. Once the memory is stored in the memory of the Smart card, the card can be read by computing devices that are equipped with peripherals that can interface with the Smart cards. Encryption techniques can be used to increase the security of sensitive data in Smart cards.”)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Kaabouch with the teachings of Akutsu, Kawakami, and Bak in order to provide evidence that data can be is security-sensitive and a memory device can be encrypted. Together Akutsu, Kawakami, Bak, Kaabouch teach every limitation of the claimed invention. Since the teachings were known at the filing time of invention, one of ordinary skill could have applied the teachings of Kaabouch as evidence with the teachings of Akutsu, Kawakami, Bak by known methods and gained expected results. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Akutsu in view of Kawakami in view of Bak in further view of Tati (Pub. No. US 2013/0205106)
Claim 7, the combination may not explicitly teach the limitation.
Tati teaches “the method of claim 1, further comprising: identifying a huge page memory device responsive to determining that the workload is associated with huge page memory pages ([0018] “In the embodiment of the present invention illustrated in FIG. 1, the VMM of each of the VMs maintains two mapping data structures, a P2B map (e.g., P2B map 112) and a B2P map (e.g., B2P map 113). The P2B map identifies those guest physical memory pages whose contents are also stored in disk blocks of the corresponding virtual disk, and for each such memory page (i.e. “huge page memory”), provides a mapping to the particular disk block that has the same contents stored therein. It should be recognized that more than one guest physical memory page may map to the same disk block. It should also be recognized that contents stored in disk blocks of the virtual disk are actually stored in storage device 150 because the virtual disk is represented as a file stored in storage device 150. The B2P map provides reverse mappings of the mappings maintained by the P2B map. To give one example, if guest pages GP1 and GP2 map to disk block DB1 according to the P2B map, the B2P map would indicate that disk block DB1 maps to guest pages GP1 and GP2. The B2P map is provided so that one or more guest physical memory pages that map to a particular disk block can be identified without searching through the entire P2B map. In addition to these two mapping data structures, the VMM of each VM maintains a hash table (e.g., hash table 114) that contains cryptographic hashes of page contents that are generated when input/output commands (IOs) are issued by the VM. The generation and the use of the cryptographic hashes are described in further detail below.”)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Tati with the teachings of Akutsu, Kawakami, and Bak in order to provide evidence that the allocation of a storage device to workload. Akutsu, Kawakami, Bak and Tati are analogous art directed towards workload processing on storage devices. Together, Akutsu, Kawakami, Bak and Tati teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Tati as evidence with the teachings of Akutsu, Kawakami, and Bak by known methods and gained expected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199